Citation Nr: 0422355	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.  

2.  Entitlement to an increased rating for residuals of a 
left knee disorder, rated as 20 percent disabling for 
arthritis and 10 percent for ligamentous laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In a 
February 2001 rating action, the RO increased the disability 
rating for residuals of a left knee injury to 30 percent, 
effective June 1, 2000.  In a rating action dated in June 
2001, the RO denied service connection for residuals of 
frozen feet.  

With respect to the left knee claim, the RO in a rating 
action dated in October 2002 granted service connection for 
laxity of the anterior cruciate ligament of the left knee and 
assigned a 10 percent disability evaluation, which became 
effective on March 6, 2001.  The RO also re-characterized the 
residuals of a left knee injury as patellofemoral arthritis 
of the left knee and reduced the disability rating from 30 
percent to 20 percent, effective September 30, 2001.  


REMAND

The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice requirement of 
the VCAA must notify the claimant of any evidence that is 
necessary to substantiate the claim, which evidence VA will 
attempt to obtain and which evidence the claimant is 
responsible for producing, and request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

In a statement of the case (SOC) dated in October 2002, VA, 
generally, informed the veteran of the requirements of the 
VCAA.  However, the SOC did not delineate VA's and the 
veteran's duties and responsibilities in the development of 
evidence, and it did not inform the veteran that he should 
submit any evidence in his possession with respect to his 
claims as required by the VCAA.  Thus, a remand is warranted 
for due process.  

Residuals of Frozen Feet

The VCAA also requires VA to provide examinations when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The veteran maintains that he is entitled to service 
connection for residuals of frozen feet.  The veteran 
contends that he developed the disorder a result of his 
exposure to cold temperatures while serving in Korea.  While 
the record does reflect that the veteran served in Korea, 
service medical records, including the report of a May 1954 
separation examination, show no complaints or clinical 
findings of frozen feet.  The actual dates of service in 
Korea are not reflected by the current record.  Under such 
circumstances, his personnel records would be beneficial.  
The first medical report of bilateral foot problems 
associated with exposure to cold is provided in VA outpatient 
treatment records beginning in 1990.  At that time, the 
veteran reported having frostbite during service and 
developing extreme edema, swelling, erythema, and cracking of 
the feet.  The veteran indicated that he has had constant 
numbness and pain in the feet.  VA outpatient treatment 
examiners have diagnosed the veteran as having onychomycosis 
and peripheral neuropathy of the feet and have indicated that 
it is probable that the disorder(s) are the residuals of a 
cold weather injury.  However, the record also shows that the 
veteran has diabetes which may also be associated with the 
veteran's bilateral foot disorder.  

In that VA clinical examiners note the veteran's bilateral 
foot disorder may be related to service and given the fact 
that the veteran served in a cold weather climate, the Board 
is of the view that the veteran should be provided a VA cold 
injuries protocol examination to determine whether he has any 
residuals of cold injury of the feet.  

Increased Rating for Left Knee Disability 

The veteran's most recent VA examination for his knee was 
conducted in September 2001; however, that examination is 
inadequate for rating purposes.  As the veteran's 
patellofemoral arthritis of the left knee is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5258 which involves 
limitation of motion of the affected joint, VA examiners are 
required to portray the extent of functional loss due to pain 
on use or due to flare-ups, excess fatigability, weakened 
movement, incoordination, or pain on movement.  38 C.F.R. 
§§ 4.40, 4.45 (2003), see Deluca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  The September 2001 examiner did not fully 
discuss the extent of functional impairment of the left knee 
i.e., pain due to flare-ups, excess fatigability, weakened 
movement, or incoordination.  In addition, the examiner noted 
that further imaging was required to determine whether the 
veteran had definite anterior collateral ligament deficiency.  
No further studies have been provided.  

In addition, subsequent to the September 2001 VA examination, 
the veteran reported in a VA-Form 9 (received in October 
2002) that the symptoms associated with the left knee 
disability had increased in severity.  

Accordingly, the claim is remanded to the RO via the Appeals 
Management Center in Washington DC for the following action:  

1.  The RO should contact the appropriate 
authorities and obtain the veteran's 
service personnel records.  If these 
records are not available, it should be so 
indicated in writing.  

2.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the appellant 
(1) of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in her possession that 
pertains to the claim.  In particular, the 
RO should ask the appellant for the names 
and addresses of all health care providers 
who have treated the veteran for residuals 
bilateral frostbite of the feet since the 
veteran separated from service and for 
treatment of his left knee disorder.  After 
obtaining any necessary consent from the 
appellant, the RO should obtain the medical 
records from the named medical providers.  

3.  Thereafter, the RO should arrange to 
have the veteran undergo a cold injuries 
protocol examination to ascertain whether 
the veteran currently has any residuals 
of frozen feet.  A detailed history 
concerning any frozen feet should be 
elicited from the veteran and his claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
current residuals of cold injury of the 
feet should be identified.  All necessary 
tests should be conducted.  The examiner 
is requested to provide an opinion as to 
the etiology of any peripheral neuropathy 
and/or onychomycosis which may be 
present.  Specifically the examiner 
should render an opinion as to whether it 
is at least as likely as not (probability 
of 50 percent or more), or less likely 
than not (i.e., probability less than 50 
percent) that any current disability of 
the lower extremities, including 
peripheral neuropathy or onychomycosis, 
are etiologically related to exposure to 
cold in service.  The claims folder must 
be made available to the examiner for 
review. 

4.  The RO should arrange to have the 
veteran undergo an orthopedic examination 
to ascertain severity of the veteran's 
service-connected left knee disability.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted.  The examiner 
is requested to fully describe the 
veteran's service-connected left knee 
disability, to include whether there is 
subluxation or instability of the left 
knee and, if so, the extent thereof.  

The examiner should provide range of 
motion measurements of the left knee.  
The examiner should perform tests of 
joint movement against varying resistance 
of the left knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion.  If this is not feasible, the 
physician should so state.  

5.  Thereafter, the RO should readjudicate 
the claims for service connection for 
residuals of frozen feet, and for an 
increased rating for the left knee 
disability.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



